Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 9, 11, & 19: References of record do not explicitly teach all of the limitations (amended and original) as well as the concept that the armature is magnetically held by the electromagnet such that the latch remains in the unlatched position, and panic bar is held in said depressed position, 
Geringer does not teach both the magnetic catch and the armature in touching contact with the electromagnet and Frolov does not teach the panic bar is held in said depressed position by said magnetic attraction of said armature to said electromagnet. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 17, references of record do not teach an armature that is moveable by a guide link, which is contacted (requires abutment of surfaces) by a pawl, which is moved by a guide slide, which is moved by an actuator shaft wherein said actuator and electromagnet are separate entities. Ross et al. US 7536885 shows an exit device with a presumable guide slide (11), a pawl (40), a guide link (35), an electromagnet (28), an actuator (30), however, there is no armature that is movable by the guide link. In fact, the dogging assembly works in tangent with the presumed guide link 35, therefore, the armature is not moving because of the guide link. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 2, filed 01/40/2021 with respect to claims 9-10, 17-18 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 9-10, 17-18 has been withdrawn. 
pages 1-2, filed 01/04/2021, with respect to claims 9-10, 17 have been fully considered and are persuasive.  The 35 USC 103(a) of claims 9-10, 17 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675